DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 16, 19, 23 and new claims 51-63, in the reply filed on 8/3/22 is acknowledged.  Applicants have cancelled the claim of Group II, e.g., claim 34.  The traversal is on the ground(s) that the requirement for the election of an additional election of the cocktail in Elected Group I, e.g., the particular SEQ ID NOS. in claim 55 for instance, would not place a serious burden on the Examiner and is improper given the scope of ‘cocktails’ of different phages.  Upon review, the Examiner has withdrawn the requirement for additional election and the entirety of claims 16, 19, 23 and 51-63 will be examined.
The Restriction between Groups I and II is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112-Deposit Issues
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of the bacteriophage strains recited in claim 56.  Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the plasmids, a suitable deposit for patent purposes is required.  Paragraph [0066] and [0072] fail to provide the Deposit numbers.
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.

Claim Rejections – 35 USC § 112-Written Description
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 16, 19, 21, 23, 51-54 and 57-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Instant claim 1 recites a method for manufacturing any bacteriophage composition comprising at least two bacteriophage strains for prevention of any bacterial infection in livestock which comprises:
characterizing at least two bacteriophage strains based on:
(i) an absence of a gene encoding an integrase:
(ii) an absence of a 16s rRNA gene marker;
(ii) an absence of a gene encoding a toxin;
(iv) an absence of an antibiotic resistance gene;
(v) a burst size greater than 10 against cells from said opportunistic bacterial infection;
(vi) stability at pH 4;
(vil) stability at a temperature between 4°C and room temperature (RT); and (viii) a method of investigating the risk of cross-resistance and appearance of a bacteriophage insensitive mutant (BIM), the method comprising:
- providing a first and a second bacteriophage strain that prevent opportunistic bacterial infection in livestock, the second bacteriophage strain being different from the first bacteriophage strain;
- providing a BIM strain of the opportunistic bacterial strain that has been cultured to develop resistance to the first bacteriophage strain;
 - challenging the BIM strain with the second bacteriophage strain to determine whether the second bacteriophage strain still infects the BIM strain; and - determining that the combination of the first and second bacteriophage strains is not recommended due to a high probability of BIM emergence when the second bacteriophage strain no longer infects the BIM strain; and b. selecting at least two characterized bacteriophage strains and combining the selected strains to form a bacteriophage composition.
	Claims 59-63 recite a composition of bacteriophages made by this method.
	The instant specification lacks written description for the breadth of these claims.  Claim 16 does not recite any specific genes for any toxin, integrase or markers and involves evaluating burst sizes and stability and investigation of cross-resistance and appearance of any bacteriophage insensitive mutant.  This is a wish list for discovery new bacteriophages and does not provide written support for the scope/genus of these bacteriophages. The instant specification refers to a bacterial host “X-A722” which is not disclosed in the definition of bacterial hosts in para [0030] and therefore, lacks sufficient disclosure in the description. Furthermore, the scope of any isolated bacteriophage specific against any opportunistic bacterial infection in any livestock, wherein the bacteriophage has an absence of a gene coding for an integrase is not fully supported in the specification. The specification discloses isolation and characterization of bacteriophages using only specific avian pathogenic Escherichia coli host strains associated with poultry disease, and in vivo use of a bacteriophage cocktail comprising specific bacteriophage strains to prevent or treat a bacterial infection caused by avian pathogenic E. coli. The examples disclose isolation and characterization of APEC bacteriophages, and use for in vivo with broiler chicks to reduce APEC bacterial strains in a laboratory-scale experiment.  There is no adequate written description for any isolated bacteriophage against any other bacterial host.  A generic method for obtaining specific bacteriophage with certain key properties does not provide support for the bacteriophages.
	The phages identified in the specification and set forth in Table 1 and in the Deposits do not provide written description for the scope of the Genus which is instantly claimed.  To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed bacteriophages such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. For inventions in an unpredictable art such as identifying bacteriophages, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus and applying across the board; accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus, the skilled artisan could notimmediately recognize that Applicants were in possession of the claimed genus ofpeptides at the time of filing. 
The scope of the claim includes numerous structural variant , and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described.  The specification discloses isolation and characterization of bacteriophages using only specific avian pathogenic Escherichia coli host strains associated with poultry disease, and in vivo use of a bacteriophage cocktail comprising specific bacteriophage strains to prevent or treat a bacterial infection caused by avian pathogenic E. coli. The examples disclose isolation and characterization of APEC bacteriophages, and use for in vivo with broiler chicks to reduce APEC bacterial strains in a laboratory-scale experiment.  There is no adequate written description for any isolated bacteriophage against any other bacterial host or additional bacteriophage yet to be isolated or discovered. Written support is only present for the bacteriophages described in claims 55 and 56.
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of bacteriophages or means for reproducibly manufacturing them. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to variant bacteriophages and the wide breadth encompassed in the claims 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the bacteriophages in the methods and compositions as instantly claimed. 
Claim Rejections - 35 USC § 112-Enablement
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 16, 19, 21, 23, 51-54 and 57-63 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Instant claim 1 recites a method for manufacturing any bacteriophage composition comprising at least two bacteriophage strains for prevention of any bacterial infection in livestock which comprises:
characterizing at least two bacteriophage strains based on:
(i) an absence of a gene encoding an integrase:
(ii) an absence of a 16s rRNA gene marker;
(ii) an absence of a gene encoding a toxin;
(iv) an absence of an antibiotic resistance gene;
(v) a burst size greater than 10 against cells from said opportunistic bacterial infection;
(vi) stability at pH 4;
(vil) stability at a temperature between 4°C and room temperature (RT); and (viii) a method of investigating the risk of cross-resistance and appearance of a bacteriophage insensitive mutant (BIM), the method comprising:
- providing a first and a second bacteriophage strain that prevent opportunistic bacterial infection in livestock, the second bacteriophage strain being different from the first bacteriophage strain;
- providing a BIM strain of the opportunistic bacterial strain that has been cultured to develop resistance to the first bacteriophage strain;
 - challenging the BIM strain with the second bacteriophage strain to determine whether the second bacteriophage strain still infects the BIM strain; and – determining that the combination of the first and second bacteriophage strains is not recommended due to a high probability of BIM emergence when the second bacteriophage strain no longer infects the BIM strain; and b. selecting at least two characterized bacteriophage strains and combining the selected strains to form a bacteriophage composition.
	Claims 59-63 recite a composition of bacteriophages made by this method.
	The instant specification is not fully enabled for these claims.  The scope of any isolated bacteriophage specific against any opportunistic bacterial infection in any livestock, wherein the bacteriophage has an absence of a gene coding for an integrase is not fully supported in the specification. The specification discloses isolation and characterization of bacteriophages using only specific avian pathogenic Escherichia coli host strains associated with poultry disease, and in vivo use of a bacteriophage cocktail comprising specific bacteriophage strains to prevent or treat a bacterial infection caused by avian pathogenic E. coli. The examples disclose isolation and characterization of APEC bacteriophages, and use for in vivo with broiler chicks to reduce APEC bacterial strains in a laboratory-scale experiment.  There is no adequate written description for any isolated bacteriophage against any other bacterial host. The phages identified in the specification and set forth in Table 1 and in the Deposits do not provide written description for the scope of the Genus which is instantly claimed.  A generic method for obtaining specific bacteriophage with certain key properties does not provide support for the bacteriophages.
	Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”)  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  The instant method requires having the two bacteriophages with a list of certain properties prior to manufacturing the cocktail.  The claim allows for absence of ‘any toxin’, ‘any nucleic acid sequence encoding an integrase, a burst size and stability from any Genus/species of bacteria and from any possible sample source.  The discovery of bacteriophages with desired properties is a random event and finding the exact replica of a bacteriophage is unpredictable. The method in claim 16 requires possession of the bacteriophages with desired properties before the cocktail in manufactured. It is highly unpredictable to create these cocktails with these random steps with minimal characterization using any sample and prevent any bacterial infection in livestock.  It is also unclear how the bacteriophage are ‘cultured to prevent bacterial infection’ and what is encompassed by a ‘bacteriophage insensitive mutant’.  How is it a mutant and what is it insensitive to?  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to variant bacteriophages and the wide breadth encompassed in the claims 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to make or use the bacteriophages in the methods and compositions as instantly claimed. 
Claim Rejections – 35 USC § 112-2nd paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 16, 19, 23 and 51-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 16 is vague and indefinite because is unclear how the bacteriophage are ‘cultured to prevent bacterial infection’ and what is encompassed by a ‘bacteriophage insensitive mutant’ (part vii) of the claim.  How is it a mutant and what is it insensitive to?  The claim is also vague and indefinite because it is unclear what toxin genes are being screened and what the genes for the integrase are, etc.  Part b in the last part of the claim is also unclear because it recites selecting at least two ‘characterized bacteriophage strains’ and combining them.  Are these the characterized bacteriophages from partis (i)-(vii) of the claim? It is unclear how the method of part (viii) relates to part b.  There is a determination step to for non-recommendation, but there is no explicit statement these are weeded out.   It appears the ‘characterization’ took place prior to the method in step (viii) which leaves the claim further unclear.  The metes and bounds of this claim cannot be clearly understood. None of the dependent claims clarify the issues cited above and are included in this rejection. Appropriate clarification and/or correction is requested.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 16, 19, 21, 23, 51-54 and 57-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber-Dabrowska et al (Front. Microbiol. 7(1177), 12. August 2016), Hamdi et al (Frontiers in Microbio. June 29, 2016, vol 7. Article 1023 pp. 1-18) and Del Casale et al (Appl. Environ. Micro.77(15): 5529-5532) in view of Oliviera et al (Vet. Microbio. Vol 146, pp. 303-308), Carvalho et al (BMC Microbio. 2010, Vol 10. Article 232, pages1471-2180), and Chan et al (Future Microbio. 8(6): 76-783, 2013. Pp. 769-783); all references are provided by Applicants and cited on the PTO-1449 form.
Weber-Dabrowska et al is a review that discloses that polyvalent phages may be rapidly isolated from the environment by using different sequential hosts. Figure 1 discloses the general procedure to isolate phages from environmental sample. Weber-Dabrowska discloses that each isolated phage must be characterized for the latent period, burst size, host growth, “phage lifestyle”, adsorption rate, multiplicity of infection (MOD, and stability in storage, morphology of plaques, phage morphology, ultrastructure and taxonomy. Additionally, the reference discloses that phages should be characterized by whole genome sequencing to eliminate the possibility of horizontal transfer of deleterious genes, including toxin genes, virulence factor genes, genes responsible for lysogeny, land genes for lytic phage repressors, integrases or transposases. Phage stability under storage conditions, e.g. storage temperature and pH, must also be determined. Weber-Dabrowska discloses that phage therapy is typically limited by the narrow host range of certain phages and it may be necessary to use phage cocktails that contain phages active against a wider host range. Phages in a cocktail may be more effective than expected based on the lytic activities of single cocktail phages. Weber-Dabrowska discloses that phages belonging to the Myoviridae, Siphoviridae and Podoviridae families are useful for phage therapy because they can be dispersed in solution, are safe, stable, and have a high affinity for bacteria.
Hamdi et al teaches that Citrobacter freundii causes opportunistic infections in humans and animals, which are becoming difficult to treat due to increased antibiotic resistance.  They studied phages as potential antimicrobial agents against this opportunistic pathogen.  Hamdi et al isolated and characterized five new virulent phages, SH1, SH2, SH3, SH4, and SH5 from sewage samples in Tunisia.  Morphological and genomic analyses revealed that the five C. freundii phages belong to the Caudovirales order, Podoviridae family, and Autographivirinae subfamily.  Their linear double-stranded DNA genomes range from 39,158 to 39,832 bp and are terminally redundant with direct repeats between 183 and 242 bp.  The five genomes share the same organization as coliphage T7.  The five phages were also stable from pH 5 to 10.  No genes coding for known virulence factors or integrases were found, suggesting that the five isolated phages could be good candidates for therapeutic applications to prevent or treat C. freundii infections.  The five phages were tested for their susceptibility to different pH conditions. They were exposed to pHs ranging from 2 to 10 for 1 h at 37°C. All phages were completely inactivated when exposed to pH 2 and pH 3. A 10-fold reduction in phage titer was also noticed at pH 4. All phage suspensions were stable from pH 5 to pH 10.  This teaches that phages inactive at acidic pH is an undesirable property, and that due to limited host range, phages should be used in combination to maximize strain coverage, e.g., a bacterial cocktail.  Hamdi is cited for its teaching of how to isolate and characterize bacteriophage for treating opportunistic infection and that looking for the presence of host related genes, particularly those coding for known virulence factors or integrase; since none were found it was concluded these are lytic phages which may be safe for therapeutic and preventative uses.  See abstract.
	Del Casale et al (Appl. Environ. Micro. 8(6): 76-783, 2013. Pp. 769-783) demonstrates that a bacterial rRNA gene can be packaged into generalized transducing phage particles, and that temperate phages introduce horizontal gene transfer via transduction. The reference discloses that analysis of 16srRNA gene sequences in the phage metagenome can be used to study bacteria included in horizontal gene transfer mediated by phage transduction.  Sampling of wastewater in a wastewater treatment plant over a year demonstrated that phage-borne 16S rRNA genes in a complex bacterial community were found for most bacterial groups and that a large number of
phylogenetically distant bacterial strains participate in transduction in a wastewater environment.
	Oliviera et al discloses evaluation of a phage cocktail comprising three lytic phages, two genetically different phages from Myoviridae (phi F78E and phi61E) and a Siphoviridae (phi F258E), for use with an Avian Pathogenic E.coli (APEC) infected poultry flock. The phages were tested on 148 APEC strains. In a small-scale experiment, chickens injected with an avian Escherichia coli strain selected for the ability to cause severe but no sudden colibacillosis were successfully challenged with a high titre (1.5 x 10° PFU/ml) suspension of phi F78E.Oliviera discloses that unlike the conditions in the small scale experiment, in naturally-occurring infections the transmission of the infectious agent happens gradually and horizontally from chicken to chicken, and the birds are not synchronized at the same stage of infection. Therefore, not all chickens were infected simultaneously with E. coli. In large scale experiments with naturally infected flocks, Oliviera et al discloses a remarkable efficacy of a low titre phage cocktail (10’ PFU/ml), administered orally or by spray.
	Carvalho et al discloses three phages that showed different and complementary lytic spectra and were morphologically, genetically and physiologically characterized. The morphologies were typical of the Myoviridae family of lytic phages and burst sizes were determined. Preliminary experiments using a phage cocktail comprising the three phages suggested that the phages were sensitive to low pH in the proventriculus and gizzard. Therefore, phage stability at acidic pH was maintained by addition of calcium carbonate administered with the phage cocktail by oral gavage and by incorporating it into the chicks’ food. Colonization values from the chicks infected with Campylobacter in the phage-treated groups were lower than the control.
	Chan et al summarizes in recent publications using phage cocktails for bacterial control, including in poultry: Campylobacter jejuni, Clostridium perfringens, Escherichia coli and Salmonella enteritidis, with oral or spray dosing methods.
	 Oliveira discloses that not all chickens were infected simultaneously with avian pathogenic E. coli in an experiment in which a phage cocktail was administered, and therefore, discloses use of a phage cocktail for prevention of APEC infection. Olveira disclose bacteriophage from the same families as those in the present description for use against avian pathogenic E. coli, but not the specific phage genomic sequences or bacterial host strains used to identify said phages as are disclosed in the present application. Carvalho et al discloses three lytic phages of the Myoviridae family, with different and complementary lytic spectra, were morphologically, genetically and physiologically characterized. Carvalho discloses preliminary experiments using a phage cocktail comprising the three phages for use to control Campylobacter coli and C. jejuni suggest that the phages are sensitive to low pH in proventriculus and gizzard. D4 discloses administration by oral gavage and by incorporation into the chick’s feed of a phage cocktail resulted in lower colonization values from the chicks infected with Campylobacter than the control chicks, i.e., therapeutic phage therapy. Chan et al summarizes in recent publications using phage cocktails for bacterial control, including in poultry: Campylobacter jejuni, Clostridium perfringens, Escherichia coli and Salmonella enteritidis, with oral or spray dosing methods. Therefore, the prior art references disclose the use of a phage cocktail comprising phages from families identical to the phage disclosed in the present application, by oral administration, in feed, and by spraying to control bacterial pathogens of poultry.
	It would have been obvious to a person skilled in the art to practice the method steps recited in instant claim 16 and further claims through the combination of references which teach all of the ways therapeutic phages should be characterized before being used in a cocktail therapy.   The weeding out of ‘bacterial insensitive mutants’ (BIM) is what is done when there is found bacteriophage that are weak or not pathogenic specific and therefore the steps in part (viii) of the claim would have been obvious to one of ordinary skill in the art at the time the invention was made. The common general knowledge of obtaining/manufacturing bacteriophage cocktail compositions for the prevention of opportunistic bacterial infection is livestock is outlined in the cited prior art references and includes the same or similar steps. For instance, while stability at pH 4 is not specifically recited.  For instance, Hamdi teaches that phage suspensions were stable from pH 5 to pH 10.  This teaches that phages inactive at acidic pH is an undesirable property. The reference did test/characterize at pH 4 and lower as well. Weber-Dabrowska provides a general review of phage therapy, disclosing that aquatic environment generally produce phage with broader host specificity, and that polyvalent phages may be isolated by using different sequential hosts. Figure 1 in Weber-Dabrowska discloses the general procedure to isolate phages, the need to characterize each phage for properties including burst size, host growth, MOI, storage stability, and taxonomy. Weber-Dabrowska discloses the need for genome sequencing of each phage to eliminate phage with evidence of horizontal transfer of deleterious genes, including toxin genes, virulence factor genes, i.e. antibiotic resistance genes, genes responsible for lysogeny, and genes for integrases. Further Weber-Dabrowska discloses phage stability with respect to temperature and pH must be determined. Therefore, Weber-Dabrowska discloses bacteriophage should be characterized for the absence of a toxin gene, antibiotic resistance gene, genes responsible for lysogeny, and integrase. Weber-Dabrowska discloses that phages in a cocktail may be more effective than expected based on the lytic activities of single cocktail phages, due to the narrow host range of certain phages. Weber-Dabrowska discloses that phages belonging to the Myoviridae, Siphoviridae and Podoviridae families are useful for phage therapy because they can be dispersed in solution, are safe, stable, and have a high affinity for bacteria. Instant specification defines isolate bacteriophage from the identical families. Hamdi discloses genome analyses of lytic Podoviridae phages to look for absence of known virulence factors or integrase, for preventative and therapeutic use, and the use of phage cocktails. Hamdi discloses instability at acidic pH is an undesirable property for a therapeutic phage. Del Casale demonstrates that a bacterial rRNA gene can be packaged into generalized transducing phage particles and therefore, is indicative of undesirable horizontal bacterial gene transfer. Therefore, general methods for manufacturing a bacteriophage composition for use against bacterial pathogens of livestock, and the useful properties of candidate phages are known.  By combining the knowledge of Weber-Dabrowska, Hamdi and Del Casale as stated above with the common general knowledge taught by Chan, Carvalho and Chan which also include adding the phage cocktail to animal feed or introducing orally, one would effectively practice the same general method steps as set forth in the claims to manufacture a therapeutic bacteriophage composition for treatment or prevention of opportunistic bacterial infection, including those in livestock.  Oliveira discloses that not all chickens were infected simultaneously with avian pathogenic E. coli in an experiment in which a phage cocktail was administered, and therefore, discloses use of a phage cocktail for prevention of APEC infection.  Oliveira teaches that the phages were tested on 148 different APEC strains.  One of ordinary skill in the art would be expected to select bacteriophages with different host ranges, e.g., from different APEC strains, as recited in instant claim 57. The cited prior art references teach from at least two to at least five bacteriophages in the cocktails, as highlighted in the passages above.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claims 59, 60 and 63 are rejected under 35 U.S.C. 101 because they read on products of nature.   The method of manufacturing bacteriophage by characterization set forth in claim 16 from which they depend does not alter the bacteriophage in any way.  Even though isolation structurally changes a bacteriophage from its natural state, the resultant difference is no enough to render the isolated bacteriophage markedly different because the structure of the bacteriophage has not been altered. See Myriad, 133 S.Ct. at 2166-18.  The feed-acceptable carrier in claim 59 may be water which would be inherent in the phages from water sources or in the isolation.  It would not change the properties of the bacteriophage which are naturally occurring.  The method of characterization or selection does not change the naturally found bacteriophages, nor does the combination in a mixture.  Claim 63 only requires the bacteriophage composition as feed and no other ingredients.  The mixture of bacteriophages would be expected to have the same effects and structure and their combination would not result in the bacteriophage having markedly different characteristics and these bacteriophages may be isolated from the same naturally occurring water or sewage sample and therefore exist naturally together.

Status of Claims
	No claims are allowed.  Claims 55 and 56 are free of the prior art.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        10/21/22